DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        KENNEDY JONASSAINT,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-2347

                           [October 11, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 12-9100CF10A.

   Kennedy Jonassaint, Snead, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.